MEMORANDUM**
Amrik Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, *248and relief under Article 3 of the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002), and we deny the petition.
The IJ found that Singh was evasive in answering questions, and his testimony was both internally inconsistent, and inconsistent with his asylum interview. For example, Singh testified that when police came to his home to arrest him, they instead arrested and killed his father. On cross-examination, Singh admitted that he told the asylum officer his father was alive, and that he forgot to tell the asylum officer his father was dead because he was afraid. The IJ identified inconsistencies that go to the heart of Singh’s asylum claim, and provide substantial evidence to support the IJ’s adverse credibility finding. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Singh’s contention that the BIA violated due process by failing to review his appeal is foreclosed by this court’s decision in Carriche v. Ashcroft, 350 F.3d 845, 850 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the cowls of this circuit except as may be provided by 9th Cir. R. 36-3.